Citation Nr: 0929491	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service-connected VA burial benefits.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
October 1945.  He died in August 2004.  The appellant is his 
son.

In a November 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana the 
appellant was granted non service-connected burial benefits 
in the sum of $300.00 for funeral costs, $300.00 for 
cemetery/plot costs, and $136.50 for transportation costs.  
In December 2004, the appellant filed the current claim for 
service-connected burial benefits, alleging negligence on the 
part of VA as having caused his father's death.  His claim 
was denied by the RO's March 2005 decision.  The appellant 
has appealed that decision.

In February 2009, the Board requested an opinion from an 
Independent Medical expert (IME).  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2008).  


FINDING OF FACT

The appellant met the criteria for and was granted non 
service-connected VA burial benefits.

CONCLUSION OF LAW

The claim of entitlement to service-connected VA burial 
benefit pursuant to 38 U.S.C. § 1151 is denied by operation 
of law.  38 U.S.C.A. § 2307 (West 2002 and Supp. 2008); Mintz 
v. Brown, 6 Vet. App. 277, 282-83 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service-connected VA burial 
benefits.  He contends that the Veteran's death was caused by 
negligence on the part of VA connection with a fall from his 
hospital bed in June 2004.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

As will be discussed below, the appellant's claim is being 
denied as a matter of law.  
In Manning v. Principi, 16 Vet. App. 534 (2002),  citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOGCPREC 5-2004.

No amount of additional evidentiary development would change 
the outcome of this case; therefore no VCAA notice is 
necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute, and not the evidence, is dispositive of the claim"]; 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In any event, a letter dated April 22, 2006 informed the 
appellant of the evidentiary requirements for his claim for 
VA benefits and of the provisions relating to the VCAA.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
did not exercise the options of appointing a representative 
or requesting a personal hearing with the Board.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Burial expenses

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  See 
38 U.S.C.A. § 2302 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.1600 (2008).  If a Veteran dies as a result of a service-
connected disability or disabilities, a higher amount of 
burial benefits may be paid.  See 38 U.S.C.A. § 2307; 38 
C.F.R. § 3.1600(a).  



38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Factual background

The Board believes that a brief factual background may assist 
in an understanding of its decision.

The Veteran, who had a history of several serious health 
disorders, entered the Nursing Care Unit at the Marion, Indiana, 
VAMC in June 2003.  The evidence of record indicates that the 
Veteran fell from his Hi-Low hospital bed on June 22, 2004 at the 
VAMC and fractured his left tibial plateau.  During the first 
part of July 2004, the Veteran developed pneumonia.  He was 
placed on the seriously ill list on July 6, 2004.  He expired in 
August 2004.  The Veteran was 81 years old at the time of his 
death.  

A physician's summary after the Veteran's death listed the causes 
of the Veteran's death as acute myocardial infarction and acute 
left congestive heart failure.  The physician's summary noted 
that the Veteran's medical history included congestive heart 
failure, coronary artery disease, diabetes mellitus type II, 
peripheral vascular disease, hyperlipimedia, hypertension, 
chronic obstructive pulmonary disease, hypothyroidism, 
unspecified gastritis, depressive disorder, cardiovascular 
accident, benign prostrate hypertrophy (status post transurethral 
resection of prostrate), hematuria, and onset methicillin-
resistant staphylococcus aureous. 

In a November 2004 RO decision, the appellant, who is the 
Veteran's son, was granted non service-connected VA burial 
benefits in the sum of $300.00 for funeral costs, $300.00 for 
cemetery/plot costs, and $136.50 for transportation costs.  See 
38 U.S.C.A. §§ 2302, 2303, 2308 (West 2002).  In December 2004 he 
filed a claim for the higher service-connected burial benefit 
under 38 U.S.C.A. § 2307, contending that the Veteran's death was 
due to residuals from the fall from his hospital bed, and that 
the fall was due to negligence on the part of VA.  That claim was 
denied by in a March 2005 RO decision which forms the basis of 
this appeal. 

At the time of his death, the Veteran was service connected for 
residuals of a gunshot wound, muscle group XX, with a disability 
rating of 40 percent; hearing loss with a disability rating of 30 
percent; residuals of gunshot wound, left arm, with a disability 
rating of 10 percent; residuals of gunshot wound, right forearm, 
with a disability rating of 10 percent; and posttraumatic stress 
disorder (PTSD), rated 10 percent disabling. 

Analysis

As was alluded to in the law and regulations section above, 
service-connected burial benefits may be greater than non service 
connected burial benefits.  In this case, 
the appellant received $736.50 in non-service connected burial 
benefits.  The record includes a receipted $5,473.20 funeral bill 
paid by the appellant.

The appellant, who is in receipt of non service-connected burial 
benefits related to the Veteran's death, seeks higher, service-
connected burial benefits under 38 U.S.C.A. § 2307.   He 
contends, in essence, that service-connected burial benefits may 
be awarded pursuant to 38 U.S.C.A. § 1151 in that that the fall 
from his hospital bed was due to carelessness or negligence on 
VA's part, and that the sequelae from that fall caused or 
contributed to his father's death.  

38 U.S.C.A. § 1151 provides that compensation under Chapter 
11 and dependency and indemnity compensation (DIC) under 
Chapter 13 of Title 38 of the U.S. Code shall be awarded for 
a qualifying additional disability or qualifying death of a 
veteran in the same manner "as if such additional disability 
were service connected".  However, and crucial to the 
outcome of this appeal, in Mintz v. Brown, 6 Vet. App. 277, 
282-83 (1994), the Court held that 38 U.S.C.A. § 1151 does 
not create entitlement to burial benefits under Chapter 23 of 
Title 38 of the U.S. Code.  
In Kilpatrick v. Principi, 16 Vet. App. 1 (2002), the Court 
discussed the Mintz decision and left that decision 
undisturbed, while holding that Title 38, Chapter 21 benefits 
were available to § 1151 beneficiaries.  The Court further 
held that the Secretary of VA should determine whether 
Chapter 39 benefits were available to § 1151 beneficiaries.  

A December 2004 revision of 38 U.S.C. § 1151 added language 
that additional disability under § 1151 shall be treated in 
the same manner as if it were a service-connected disability 
for purposes of Chapter 21, related to specially adapted 
housing, and Chapter 39, relating to automobiles and adaptive 
equipment.  
The specific inclusion of benefits under Chapter 21 and 
Chapter 39 without inclusion of benefits under Chapter 23 
clearly shows that Congress did not intend for Chapter 23 
burial benefits to be available to § 1151 beneficiaries.  See 
also VAOGCPREC 3- 2004 [noting that the Federal Circuit in 
Kilpatrick v. Principi, 327 F.3d 1375, 1379 (Fed. Cir. 2003) 
did not hold that disabilities compensated under section 1151 
are service-connected or that section 1151 beneficiaries are 
generally entitled to the full panoply of VA's ancillary 
benefits].

In short, the appellants seeks service-connected burial 
benefits based on a theory of VA negligence under 38 U.S.C.A. 
§ 1151.  As explained immediately above, such claims fail as 
a matter of law.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in a case where the law was 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.

In summary, for the reasons and bases expressed in detail above, 
the Board finds that the appellant's claim of entitlement to VA 
service-connected burial benefits based on 
38 U.S.C. § 1151 must be denied as a matter of law.

Additional comments

The Board observes that the appellant has not claimed that 
the Veteran's death was due to a service connected 
disability.  The medical evidence does not suggest that such 
is the case.  In any event, the appellant does not have 
standing as an adult son of the Veteran to claim service 
connection for the cause of the Veteran's death pursuant to 
38 U.S.C.A. § 1310, which is only available to the Veteran's 
surviving spouse, [minor] children, and parents.  Nor has he 
claimed entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318, which is only available to 
the surviving spouse and [minor] children.  

The Board additionally notes that although it does not need to 
consider the merits of the appellant's § 1151 contention, the IME 
specifically stated that the Veteran's death was not caused by VA 
treatment.  The appellant had provided no medical opinion 
evidence to the contrary. 

Finally, the Board wishes to make it clear that it appears 
that the Veteran was poorly served by VA.  However, for the 
reasons expressed above the board finds that the law 
precludes the award of service-connected burial benefits. 


ORDER

Entitlement to service-connected burial benefits is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


